Title: To Alexander Hamilton from Timothy Pickering, 17 November 1795
From: Pickering, Timothy
To: Hamilton, Alexander



(Private)
Dear Sir,
Philadelphia Nov. 17. 1795.

The interest you take in all public measures of importance, and the peculiar solicitude you must feel at this time of general agitation, when so many are busy apparently to undermine the government which you so effectually laboured to establish, and have so eminently contributed to maintain—induce me, with that sincerity which I trust has ever marked my character, and that frankness which an entire confidence in your judgement & candour inspires, to exhibit to your view the present situation of the great public offices.
Near three months have elapsed since the office of Secretary of State became vacant. At that moment matters of magnitude respecting the treaty with Great Britain demanded attention; & the general business of the office could not be suspended. With the President’s approbation I undertook the conduct of whatever required the uninterrupted agency of that officer: hoping however to have been relieved long ere this time from the burthen. The President, I know, took immediate measures to fill the office. He first tendered it to Judge Patterson, then to Governor Johnson of Maryland, to General Pinckney & to Mr. King, in succession: and by all it has been refused. The three former nominations the President early communicated to me: but the last he did not mention till about six days ago; nor indeed till then had he spoken of the subject since his last return from Mount Vernon. He recited these attempts to fill the office of Secretary of State; and that finally he had, thro’ Colo. Carrington, made a tender of it to Patrick Henry, who also declined it. In the event of this repulse, he proposed to Colo. Carrington’s acceptance the department of war, under the idea of removing me to the department of state. Colo. Carrington chose to remain where he is. The President having given this detail, made me the tender. I declined it, as not possessing the talents so much to be desired in a secretary of state, in the propriety and ability of whose conduct the dignity as well as the interests of the nation were so materially involved. On various grounds the President urged my acceptance: and after the many fruitless endeavours he had used to fill the office, I felt reluctant to give him a denial. I promised to consider of it.
The same day Mr. Wolcott called upon me: I found he had been consulted: I related what had passed: and he pressed me to accept the office: but I remained undecided. We repeatedly conversed about it afterwards: I still wished the office in abler hands. Last friday evening, going to see Mrs. Washington, I found the President & Mr. Wolcott in the antichamber: the President’s countenance manifestly uneasy. As soon as an opportunity offered, I spoke to Mr. Wolcott: the president was anxious for my determination; and again Mr. Wolcott urged me to take the office. I reflected a few minutes: the company retired: and I then made to the president the following declaration.
That I wished to keep him no longer in suspense; & that I would accept the office of secretary of state: but as I had no ambitious views; and fresh embarrassments might arise in his attempts to fill the department of war; I would propose, with submission to his opinion, that things should for the present remain as they were; I would continue my attention to both departments; if that of war could be filled to his satisfaction, I would go to the department of state; if a character well adapted to the latter should present, I would remain where I was: in one word, to free him from all embarrassment, I would serve in one office or the other as the public good should require. The president answered “That is very liberal;” and desired me to call the next morning to consider of a successor in the department of war.
The President had examined his list of offices in the late war; and selected the most prominent characters, whose names you will find in the inclosed list. Of these you will see but few to be recommended for the office, especially to the southward of Pennsylvania, where, of choice, the President would name one. With ample military talents, General Lee is conceived to want others essential to a secretary of war. Embracing some great objects, the department comprehends a multitude of details, and demands economy in its numerous expenditures. This appointment would doubtless be extremely unpopular: it would be disapproved by the enemies of the government, without acquiring the confidence of its friends. These ideas I have already suggested to the President. Expressing his earnest desire to find a gentleman southward of Pennsylvania, the President remarked, that it would be much less difficult to choose one from the other side of this state. But even there the object may perhaps be found not very easy to accomplish.
The state of New-York has not now one officer on the general staff of government. Colonel William North you will see is on the President’s list: I have thought favourably of his character & abilities: but am not sufficiently acquainted to form any decisive opinion: you must know him well. Will you have the goodness to express your mind? Will you consider the whole list? Will you indulge me with your sentiments on all the subjects of this letter? One other idea ought perhaps to be taken into view: the President, beyond all doubt, will, at the close of his present term, retire forever from public life: we do not know who will succeed him. Our internal politics and our exterior relations may be deeply affected by the character and principles of the President and the Secretary of State.
The tenor of this letter shows that it is perfectly confidential. The President has no knowledge of it. He will be impatient to decide to whom the department of war shall be tendered. I shall therefore be anxious to receive your answer. I earnestly hope your health & business will allow you to put it into the mail of friday, that it may reach me on saturday.
With the truest respect,   I am, dear sir,   your obedient servant,

Timothy Pickering.

P.S. Mr. Wolcott informed me of your wish to see Mr. Fauchet’s letter. I furnished him with a French copy of it, and with my translation to be copied and forwarded for your revision and correction. I was sorry to propose this labour for you: but the letter is of no small importance; it must soon be published; and you are implicated in every page: I therefore wish the translation may be exact.
Alexander Hamilton Esq.


Captain Dayton
N Jersey


Genl. Hand
Pennsylvania


Genl. Huntington
Connecticut



Genl. Irvine
Pennsylvania


Colo. Phil. B. Bradley
Connecticut


Colo. David Forman
N. Jersey


Colo. Howard
Baltimore


Colo. Wm. Heth
Virginia


Colo. Nathl. Ramsay
Maryland


Genl. James Wood
Virginia


Colo. John Brooks
Masstts.


Colo. David Cobb
do.



Colo. Henry Lee
Virga.


Colo. Jereh. Olney
Rhode Island


Colo. Wm. Davis
Virginia


Colo. U. Forrest
Maryland


Colo. Wm. Hull
Masstts.


Colo. D. Humphreys
Connecticut


Colo. Wm. North
N. York


Colo. Robt. Troup
do


Wm. Winder
Maryland


Lt. Colo. John Armstrong
N. York



added by T.P. Matthew Clarkson New-York



(Perhaps some suitable character not in the list, may occur. T.P.)

